The statement in the foregoing decision, regarding the acts of the juvenile concerned, is to say the least, as favorable to him as is warranted. But the serious situation in which this boy finds himself is a matter of his own choosing, as well as that of home and social environment. Thus this court, as well as the juvenile court, is convinced he is a delinquent.
The record shows that some of the others involved in the same transactions were committed to the training school by the juvenile court. He is not being singled out, though some others were not committed. The juvenile court which had the whole sordid matter before it — and it is a situation which the opinions herein do not adequately describe for reasons quite obvious — has not completed its adjustment.
There is intimation that disposition of some more seriously involved had not yet been determined. The problem here, however, is what to do with this boy. The juvenile court was confronted with a condition and not a theory — an extremely serious situation involving numerous people.
The boy is shown to be industrious and thrifty. The situation in which he is involved centers around drinking parties in which he participated, drinking associations and the consequent results that promote immorality. He is in bad company of his own choosing and with evidence, patent to him, which should have caused him to avoid it.
The record shows considerable effort to find a place where he could be sent for proper supervision. Nothing came of this, except, apparently, a choice between commitment to the training school, or of leaving the boy in the custody of his mother. *Page 305 
These seem to have been the alternatives left to the juvenile court, and the court states the boy should not remain in Fargo.
The juvenile court, far better acquainted with the actual state of affairs than we, felt the mother was not a fit person to have supervision. I can not subscribe to the assumption in the opinion that he should be left under the influence of his mother. I see nothing in the record which suggests any improvement in him under her supervision. Confessedly she is engaged in the very business of promoting such a situation. For over two years she has been a barmaid in a liquor store serving intoxicating liquor to customers; and this very business of hers is an inducement for her son to do as others are doing. She seems to think that because she earns $25 a week with an average of $20 per week tips in addition, and is thus employed she said from "after supper" until 1 A.M. for six days in the week, this shows she is capable of taking care of him and excuses the lack of good example and care.
The usual excuse "others are doing it" is given as justification of the mother's dereliction and of the boy's. When a mother engages in the very acts which are the cause of the downfall of her son and seems to think this is respectable, it is difficult for me to see how she can be considered a fit influence to direct his moral conduct. There is no indication in the record she intends to abandon the business in which she is engaged, and one can readily see how little good influence she would have with him when she herself is actively promoting the very situation which has contributed to her son's present state. The mother says the boy "is a very good student if he wants to work." She admits he did not do very well and gives as a reason, "I suppose he was running around at the Selstrom place and was not studying; that is what he told me himself."
The record hows definitely that arrangements had been made permitting him to enlist in the Merchant Marine. He has a brother in the Navy. In the record is the statement of his counsel that if the boy joined the Merchant Marine "he will receive *Page 306 
four years of instruction and training which will train him for life if he wishes to stay in the Navy."
It does not appear the juvenile court gave any consideration to this possibility. While concurring in reversal and remand I believe it wise, before the boy is committed to the training school for the crucial years before him, to require the juvenile court to investigate this contingency, and make further efforts to find a proper place for this boy so that he be away from these evil influences which surround him.